UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JAMES ZEETEHKENZ,
                                Plaintiff,
                                                                      18-CV-5342 (LLS)
                    -against-
                                                                  ORDER OF DISMISSAL
FRANK PICHL; STEVEN F. WOJTASZEK,
                                Defendants.


LOUIS L. STANTON, United States District Judge:

       By order dated October 1, 2018, the Court granted Plaintiff leave to amend his complaint

to detail his claims under the Family Medical Leave Act (FMLA).

       On March 14, 2019, the Court received Plaintiff’s amended complaint. Plaintiff no longer

names the United States Post Office as a Defendant but attempts to reassert his claims against the

individual Defendants named in his original complaint. Plaintiff’s amended complaint provides

more facts, but it remains unclear from Plaintiff’s amended complaint that he states a claim for

relief under the FMLA.

       In his amended complaint, Plaintiff alleges that on or about July 25, 2017, he got sick. He

alleges further that “sometime around July or August [he] was accepted by the Post Office, and

approve[d] for Family Sick leave for his condition.” (Am. Compl. at 15.) Plaintiff then alleges,

however, that “[w]hen [Defendants] found out [he] was boxing mail, because of his health

condition, [they] put Plaintiff up for removal.” Id. He asserts that “[o]n Sept 9, 2017, [he] was

fired from the Post Office. After 23 years this all happen[ed] while [he] was on family sick leave.

Plaintiff alleges that he returned to work on October 17, 2017, and that he received back pay.

       Plaintiff also alleges in his amended complaint that on June 10, 2017, he was involved in

a motor vehicle accident while working and on July 13, 2017, Defendants “interrogate[d] him
about the accident.” Id. at 7. He asserts that he walked out of the meeting but returned

approximately five minutes later and approached Defendant Pichl to give him a doctor’s note.

Plaintiff alleges that in response, Defendant Pichl started screaming, said he felt threatened, and

requested that the postal police be called. It is unclear how, if at all, this is related to the FMLA

claim Plaintiff attempts to present to the Court.

        Plaintiff ends his amended complaint with the following:

        Out of pure evilness the Defendants made [his] life hell. The Title of these story
        2017 July 13[:] The family who went to hell, and back without dieing [sic] by
        [Plaintiff]. Sometimes I am at work, and I feel pain and I cry. However my track,
        and field brings me to another level. I made history at 60 age. I ran the 100m[,]
        800m[,] 200m[,] 400m all in one day. Scores of a highschool kid.

Id. at 21.

        Much like his original complaint, Plaintiff’s amended complaint fails to set forth facts

showing that he took FMLA leave, and that his employer “prevented or otherwise impeded

[Plaintiff’s] ability to exercise [his] rights under the FMLA.” Woods v. START Treatment &

Recovery Centers, Inc., 864 F.3d 158, 166 (2d Cir. 2017). It remains unclear whether Plaintiff is

referring to leave protected under the FMLA, or that he was fired, or suffered any other adverse

employment action, as a result of his taking that leave. The Court therefore dismisses Plaintiff’s

complaint for failure to state a claim upon which relief may be granted. 28 U.S.C.

§ 1915(e)(2)(B)(ii).

        District courts generally grant a pro se plaintiff leave to amend a complaint to cure its

defects, but leave to amend may be denied if the plaintiff has already been given an opportunity

to amend but has failed to cure the complaint’s deficiencies. See Ruotolo v. City of New York,

514 F.3d 184, 191 (2d Cir. 2008); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988). Because

the defects in Plaintiff’s amended complaint cannot be cured with a further amendment, the

Court declines to grant Plaintiff another opportunity to amend.
                                                    2
                                          CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The claims raised in Plaintiff’s amended complaint are dismissed for failure to state a

claim. See 28 U.S.C. § 1915(e)(2)(B)(ii).

         The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

         The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order

would not be taken in good faith, and therefore in forma pauperis status is denied for the purpose

of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:     July 18, 2019
           New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.




                                                  3
